DETAILED ACTION
Claims 15-26 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Response to Amendment
Applicant's amendment dated January 12, 2022 has been entered.  Claims 15 and 21 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., US PG Pub 2013/0080289 A1 (hereafter “Roy”), previously cited, in view of Chitalia et al., US PG Pub 2014/0337138 A1 (hereafter “Chitalia”).

Regarding claim 15, Roy teaches a method, comprising: 
receiving, via Near Field Communication (NFC) at a mobile device, information that is representative of a plurality of merchandise items selected by a user for purchase through a store (Figure 1 and ¶¶0016, 0028-0029, and 0071); 
generating, via a processor of the mobile device, a single code associated with each of the selected plurality of merchandise items (¶¶0014, 0020, 0029, and 0140); and 
communicating, via a transmitter of the mobile device, the generated code to a check-out device at a merchandise check-out location within the store (¶¶0029 and 0146-0154); and
communicating, to the check-out device a payment from the user for the selected plurality of merchandise items (¶¶0029 and 0146-0154).
Roy teaches the code having already been generated before payment is made but to expedite prosecution the examiner cites Chitalia which explicitly teaches wherein the single code is generated before the payment is communicated (¶¶0013-0014, 0032-0033, and 0041). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roy, to include generating the single code right before payment is communicated as taught by Chitalia, in order to provide “methods that are more efficient and convenient for the consumer,” as suggested by Chitalia (¶0005). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chitalia, the results of the combination were predictable.

Regarding claim 16, Roy in view of Chitalia teaches the method according to claim 15, wherein the single code comprises one of a Quick Response (QR) code, a Universal Product Code (UPC), or a Near Field Communication (NFC) tag (Roy ¶0014).

Regarding claim 17, Roy in view of Chitalia teaches the method according to claim 15, comprising: displaying the generated single code on a display of the mobile device (Roy ¶0022).

Regarding claim 18, Roy in view of Chitalia teaches the method according to claim 17, comprising: in response to scanning the displayed code by a scanning device associated with the merchandise check-out location, communicating the information representative of the plurality of merchandise items to the check-out device (Roy ¶¶0029 and 0146-0154).

Regarding claim 19, Roy in view of Chitalia teaches the method according to claim 18, comprising: in response to the communicating, causing a display of a list of the selected plurality of merchandise items at the check-out device (Roy ¶¶0022, 0028-0029, 0140, and 0150).

Regarding claim 20, Roy in view of Chitalia teaches the method according to claim 15, comprising: receiving at the mobile device, a selection of one or more of product quantity, product size, product color, product shipping preference, and/or product pick-up preference for each of the plurality of merchandise items (Roy ¶¶0028 and 0071).

Regarding claims 21-26, all of the limitations in claims 21-26 are closely parallel to the limitations of method claims 15-20, analyzed above, and are rejected on the same bases.

Response to Arguments
As discussed on the Advisory Action dated 12/20/2021 the amendments overcome the §101 rejection by integrating the abstract idea into a practical application. The additional elements of a Near Field Communication transceiver, a processor of the mobile device, a transmitter, and a check-out device in combination constitute significantly more than the abstract idea.
Applicant's arguments filed 1/12/2022 regarding the prior art have been fully considered but they are not persuasive. Applicant's arguments are moot as they do not apply to the combination of references used in the current rejection. As cited above Chitalia teaches the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ziegler et al., US PG Pub 2012/0085828 A1, teaches a promotional hang tag, tag, or label combined with promotional product sample with interactive quick response code.
Borhan et al., US PG Pub 2013/0218721 A1, teaches transaction visual capturing apparatuses, methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625